PER CURIAM:
Avochon Postell, the appellant, is serving a sentence for bank robbery that was *761imposed by the district court on November 19, 2004. On December 14, 2010, he sent the district court a letter, which the court treated as a motion for drug treatment while incarcerated. The court denied the motion, and Postell, proceeding pro se, now appeals.
The authority to grant Postell’s request lies with the Federal Bureau of Prisons, not the district court. 8 U.S.C. 8621(b), (e); Cook v. Wiley, 208 F.3d 1314 (11th Cir.2000). The court’s decision denying relief is therefore
Affirmed.